Name: 2006/762/EC: Commission Decision of 9 November 2006 concerning certain protective measures against bluetongue in Bulgaria (notified under document number C(2006) 5315) ( (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  health;  Europe;  international trade;  agricultural activity
 Date Published: 2006-11-10; 2007-06-05

 10.11.2006 EN Official Journal of the European Union L 311/56 COMMISSION DECISION of 9 November 2006 concerning certain protective measures against bluetongue in Bulgaria (notified under document number C(2006) 5315) (Text with EEA relevance) (2006/762/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1) and in particular Article 18(1) and (6) thereof, Whereas: (1) On 10 October 2006, Bulgaria informed the Commission of the detection of bluetongue antibodies in sentinel goats in Slivarovo in the administrative district of Burgas, in the south-eastern part of that country, at the border with Turkey (the affected area). (2) As Bulgaria is due to accede to the Community on 1 January 2007, it has informed the Commission that it immediately banned the movements of animals of species susceptible to bluetongue and their semen, ova and embryos out of the affected area, in accordance with Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (2) and Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (3). (3) The spread of bluetongue from the affected area could constitute a serious hazard to animal health in the Community. (4) Pending further epidemiological and laboratory investigations, it is necessary to suspend imports into the Community of animals of species susceptible to bluetongue originating in or transiting through the affected area, and their semen, ova and embryos. (5) Given that semen, ova and embryos produced before 1 July 2006 may not present a risk, the suspension of imports shall only concern semen, ova and embryos produced from this date. (6) In the light of the evolution of the situation and the results of further investigations carried out by Bulgaria, the measures provided for in this Decision should be reviewed at a meeting of the Standing Committee on the Food Chain and Animal Health at the earliest opportunity. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Member States shall suspend imports of animals of species susceptible to bluetongue originating in or transiting through the territories or parts thereof listed in the Annex. 2. The Member States shall suspend imports of semen, ova and embryos collected or produced from 1 July 2006 and originating in the territories or parts thereof listed in the Annex. Article 2 Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 3 This Decision shall apply until 31 December 2006. Article 4 This Decision is addressed to the Member States. Done at Brussels, 9 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 327, 22.12.2000, p. 74. (3) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2006/693/EC (OJ L 283, 14.10.2006, p. 52). ANNEX Parts of the territory of Bulgaria referred to in Article 1(1) and (2): ISO country code Name of the country Description of part of territory BG Bulgaria The administrative district of:  Burgas